                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JOSEPH R. DILLINGER,                          )
            Petitioner,                       )
                                              )
               vs.                            )       Civil Action No. 18-1491
                                              )
ROBERT GILMORE, et al.,                       )
          Respondents.                        )


                                        ORDER

               AND NOW, this 28th day of March, 2019, after the petitioner, Joseph R. Dillinger,

submitted a petition for a writ of habeas corpus without payment of the filing fee or a motion to

proceed in forma pauperis, and after a Report and Recommendation was filed by the United

States Magistrate Judge granting the petitioner a period of time after being served with a copy to

file written objections thereto, and no objections having been filed, and upon independent review

of the petition and upon consideration of the Magistrate Judge’s Report and Recommendation

(ECF No. 3), which is adopted as the opinion of this Court,

               IT IS ORDERED that the petition for a writ of habeas corpus submitted by the

petitioner (ECF No. [1]) is dismissed for failure to prosecute.

               IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure if the petitioner desires to appeal from this Order he must do so within thirty

(30) days by filing a notice of appeal as provided in Rule 3, Fed. R. App. P.



                                              s/Nora Barry Fischer
                                              Nora Barry Fischer
                                              United States District Judge
cc:   Joseph R. Dillinger
      NM-2173
      SCI Greene
      169 Progress Drive
      Waynesburg, PA 15370
